            Case MDL No. 2993 Document 89 Filed 03/25/21 Page 1 of 21




                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION


    IN RE: CROP INPUTS ANTITRUST                      MDL No. 2993
    LITIGATION


REPLY IN SUPPORT OF MOTION FOR TRANSFER OF ACTIONS PURSUANT TO 28
           U.S.C. § 1407 FOR COORDINATED OR CONSOLIDATED
                          PRETRIAL PROCEEDINGS

                                        INTRODUCTION

        Plaintiffs Barbara Piper, as Executrix of the Estate of Michael Piper, Charles Lex, John

Swanson, Jones Planting Co. III, and Jason Canjar’s (collectively “Plaintiffs”) Motion should be

granted because the Southern District of Illinois is the best forum for the requested MDL. 1 The

Parties agree the Related Actions 2 should be consolidated, and under all of the relevant factors, the

Southern District of Illinois emerges as the strongest choice. The first action, Piper v. Bayer

CropScience, LP, No. 3:21-cv-00021-NJR (S.D. Ill.) (“Piper”), was filed there after a months-long

investigation that included research into relevant markets and consultation with industry insiders

and experts. Subsequent complaints copied Piper nearly verbatim. Beyond its first-filed status, the

Southern District possesses a strong nexus to the Related Actions through the presence of

Plaintiffs, Defendants, and evidence. It is also geographically central and easily accessible to

Parties spread across the country. And, perhaps most importantly, the Southern District has the

capacity and Chief Judge Nancy Rosenstengel has the antitrust experience to preside over this

MDL.



1
  Plaintiffs’ Motion is also supported by Plaintiff Darren Duncan and Plaintiff Vienna Eqho Farms,
both of whom have actions pending in the Southern District of Illinois. (MDL No. 2993, Dkt. 72
& 75).
2
  “Related Actions” include all of the lawsuits listed on Exhibit 1 of Defendants’ Response. (MDL
No. 2993, Dkt. 74-1).
                                                  1
            Case MDL No. 2993 Document 89 Filed 03/25/21 Page 2 of 21




       Responding Plaintiffs 3 argue the District of Minnesota possesses a more meaningful nexus

to the Related Actions because three of 15 Defendants are headquartered there. But this factor is

hardly significant when 12 Defendants are incorporated or headquartered elsewhere, including

Illinois. Moreover, while Responding Plaintiffs make much of statistics, they fail to acknowledge

the Southern District of Illinois was operating at 50% capacity for over a year, with two new district

judges just appointed in September 2020. Even understaffed, the Southern District of Illinois

disposed of cases within a few months of the District of Minnesota and has fewer cases over three

years old, at 11.7% and 18.5%, respectively. The District of Minnesota and Judge Michael Davis

are also already handling multiple MDLs, whereas the Southern District of Illinois and Chief Judge

Rosenstengel currently have none. The Southern District of Illinois, therefore, enjoys a greater

capacity to preside over these lawsuits.

       The Panel should also reject Defendants’ 4 suggestion that the Eastern District of Missouri

is a superior choice. Defendants assert the Related Actions triggered a forum-selection clause

contained in a Technology Stewardship Agreement (“TSA”), and that this clause requires lawsuits

against the Bayer Defendants be transferred to the Eastern District of Missouri. Accordingly, the

Bayer Defendants have filed or intend to file 28 U.S.C. §1404 motions to transfer the Related

Actions. So, the argument goes, since the Related Actions should have been filed in the Eastern

District Missouri, and the Bayer Defendants’ motions will surely succeed, the Panel should simply



3
  “Responding Plaintiffs” are Plaintiffs Randi Handwerk, Dan Flaten, Ryan Bros., Inc., Michael J.
Ryan, Leon Pfaff, B. Carlson, Eagle Lake Farms Partnership, Brad DeKrey, Tyler Schultz, Hapka
Farms, Inc., Amy Hapka, Beeman Berry Farm LLC and Tom Burke. (MDL No. 2993, Dkt. 67 at
p. 1).
4
  “Defendants” are Bayer CropScience LP, Bayer CropScience, Inc., Corteva, Inc., Cargill Inc.,
BASF Corporation, Syngenta Corporation, Winfield Solutions, LLC; Univar Solutions, Inc.,
Federated Co-Operatives Ltd.; CHS, Inc., Nutrien Ag Solutions, Inc., GROWMARK, Inc.,
GROWMARK FS, LLC, Simplot AB Retail Sub, Inc., Tenkoz, Inc. and Pioneer Hi-Bred
International, Inc. (MDL No. 2993, Dkt. at 74, n.1).
                                                  2
            Case MDL No. 2993 Document 89 Filed 03/25/21 Page 3 of 21




transfer the Actions to that District in their entirety. But the forum-selection clause does not apply

to Plaintiffs’ claims, which do not challenge any TSA provisions, do not require any interpretation

of the TSA, and do not involve any Parties’ performance under the TSA. Nor do considerations of

private or public interests, convenience or efficiency favor imposing a forum-selection clause on

Parties who are strangers to the TSA. Simply put, the TSA is irrelevant to Plaintiffs’ claims.

Transferring a nationwide antitrust class action on such grounds would let the tail wag the dog.

       Perhaps recognizing the TSA’s forum-selection clause has nothing whatsoever to do with

Plaintiffs’ claims, Defendants also argue the Eastern District of Missouri enjoys an independent

connection to the Related Actions. But there is not a single Action pending in that District. Further,

the Eastern District of Missouri and Southern District of Illinois courthouses are a mere 3 miles

apart, so arguments about convenience and accessibility are equally applicable to both. As such,

the District with several pending actions—and where the first complaint was filed and the first-

filed Plaintiff resides—should be favored. That a few Defendants have facilities in Missouri is

meaningless absent evidence they contain relevant witnesses or documents, which Defendants do

not actually assert. Further, the presence of any such witnesses or documents in the Eastern District

of Missouri surely is not dispositive in a case such as this, which alleges a nationwide price-fixing

scheme implemented with the aim of injuring farmers in Illinois and across the country. Taken as

a whole, Defendants’ arguments for selecting the Eastern District of Missouri are unconvincing.

       For the reasons stated in this Reply, 5 Plaintiffs’ Motion (MDL No. 2993, Dkt. 1), Interested

Party Vienna Eqho Farms’ Response, (Id. at Dkt. 72), and Interested Party Darren Duncan’s




5
  This Reply is submitted pursuant to J.P.M.L. R. 6.1(d) which permits a consolidated reply of up
to 20 pages when multiple response briefs are filed.
                                                  3
             Case MDL No. 2993 Document 89 Filed 03/25/21 Page 4 of 21




Response, (Id. at Dkt. 75), the Panel should consolidate the Related Actions and transfer them to

the Southern District of Illinois.

                                            ARGUMENT

I.      ALL PARTIES AGREE THAT CONSOLIDATION IS APPROPRIATE.

        Under 28 U.S.C. §1407, consolidation is appropriate when “civil actions involving one or

more common questions of fact are pending in different districts [and] transfers for such

proceedings will be for the convenience of parties and witnesses and will promote the just and

efficient conduct of such actions.” 28 U.S.C. §1407(a) (2021). Plaintiffs’ opening Motion laid out

why these conditions are met by the Related Actions, (MDL No. 2993, Dkt. 1 at 5-9), and this

sentiment was echoed by every responding Party. (See MDL No. 2993, Dkt. 67 at 4-7; Dkt. 70 at

1; Dkt. 72 at 1-3; Dkt. 74 at 7-8; Dkt. 75 at 1; Dkt. 79 at 1). For the reasons stated in these briefs,

consolidation and coordination of the Related Actions is appropriate under 28 U.S.C. §1407.

II.     THE SOUTHERN DISTRICT OF ILLINOIS IS BETTER SUITED TO PRESIDE
        OVER A CROP INPUT MDL THAN THE DISTRICT OF MINNESOTA.

        A.      The First Crop Input Antitrust Case Was Filed in the Southern District of
                Illinois and Subsequent Complaints Merely Copied It.

        When presented with competing MDL options, the Panel frequently considers the location

of the first-filed action as a significant factor bearing on transfer, along with location, accessibility

and capacity. See, e.g., In re: Genentech Herceptin Mktg. & Sales Practices Litig., 178 F.Supp.3d

1374, 1376 (J.P.M.L. 2016) (selecting district with first-filed action because it was the most

procedurally advanced and centrally located); In re: Groupon, Inc., Mktg. & Sales Practice Litig.,

787 F.Supp.2d 1362, 1364 (J.P.M.L. 2011) (selecting district of first-filed action which was

“relatively underutilized transferee district…located in an accessible metropolitan area”); In re:

Bank of Am. Wage & Hour Employment Practices Litig., 706 F.Supp.2d 1369, 1371-1372



                                                   4
            Case MDL No. 2993 Document 89 Filed 03/25/21 Page 5 of 21




(J.P.M.L. 2010) (selecting district of first-filed action which was “centrally located for the parties

and the likely discovery in nationwide litigation [with] docket conditions more favorable” than

other contenders).

       The first Related Action, Piper, was filed in the Southern District of Illinois on January 8,

2021. (Piper, Dkt. 1). That complaint reflected months of investigative work, including

consultations with industry insiders and experts, obtaining and reviewing Canadian investigation

documents, discussions with affected market participants at multiple levels of the distribution

chain, and a thorough analysis by counsel with decades of class action antitrust experience as to

the most appropriate venue. The product of that work, Piper, provided a comprehensive

description of the crop input market, Defendants’ conduct, and the antitrust injury suffered by a

nationwide class of farmers. (Id.)

       The Related Actions filed after Piper simply followed suit—literally. The vast majority of

the factual allegations and legal claims asserted in those complaints were mirror images of Piper.

The RICO Plaintiffs 6 attempt to distinguish themselves by alleging that additional research

resulted in a claim under the Racketeer Influenced and Corrupted Organization Act, 18 U.S.C.

§1962, but even a cursory examination of the purported differences reveals their cases merely built

upon Piper’s foundation. (MDL No. 2993, Dkt. 70 at p. 2-4). For instance, the RICO Plaintiffs

claim there are no “[a]llegations about [the] chilling effect of Defendants’ behavior on potential

online suppliers,” (Id. at 3), but the Consolidated Complaint contains that very information, (Piper,

Dkt. 58 at ¶57-79). Similarly, the RICO Plaintiffs contend the Consolidated Complaint did not

include “entire, publicly available anti-competitive communications between Defendants,” (MDL




6
 “The RICO Plaintiffs” are Plaintiffs Melinda Budde, B&H Farming, Tyche Ag, LLC, Ceres Ag,
LLC and Cedar Draw, LLC. (MDL No. 2993, Dkt. 70 at 1).
                                                  5
            Case MDL No. 2993 Document 89 Filed 03/25/21 Page 6 of 21




No. 2993, Dkt. 70 at 3), but the Complaint references multiple examples of such communications,

(Piper, Dkt. 58 at ¶66, 68 & 75). Ultimately, the RICO Plaintiffs’ argument merely reinforces how

thoroughly Piper laid out the key facts.

       The Illinois-based Related Actions have also advanced farther than those in other

jurisdictions. Plaintiffs filed a Consolidated Complaint, sought consolidation of all crop input cases

pending in the Southern District, fully briefed competing motions for interim class leadership, and

responded to the Bayer Defendants’ §1404 motion to transfer. (Piper, Dkt. 58, 53, 67, 81 & 96;

see also Vienna Eqho Farms v. Bayer CropScience, LP., No. 3:21-CV-00204-NJR, Dkt. 24-1 &

55 (competing interim leadership motion and opposition)). Currently, seven Related Actions are

pending in the Southern District of Illinois, and none of the Actions pending in other Districts are

more procedurally advanced.

       Plaintiffs’ initiative in investigating and initiating the first Related Action in the Southern

District of Illinois—which opened the floodgates for all of the lawsuits that followed—and the

subsequent work put in by Plaintiffs and Chief Judge Rosenstengel to advance those cases, should

receive significant consideration by the Panel.

       B.      The Southern District of Illinois is Connected to the Related Actions, Centrally
               Located and Easily Accessible to All Parties.

       As described in Plaintiffs’ opening Motion, the Southern District of Illinois has a strong

nexus to the Related Actions. (MDL No. 2993, Dkt. 1 at 11-13). Two Plaintiffs (Barbara Piper and

Darren Duncan) reside in Illinois, two Defendants (Univar Solutions, Inc. and Growmark, Inc.)

are headquartered in the state, and Bayer CropScience LP’s headquarters are a mere 16 miles away

from the Southern District of Illinois courthouse. Additionally, 7 of the 19 crop input actions are

pending in that District where, as noted above, the first action was filed. Thus, the Southern District

of Illinois possesses a meaningful connection to the Related Actions.

                                                  6
            Case MDL No. 2993 Document 89 Filed 03/25/21 Page 7 of 21




       No other District enjoys a more substantial nexus to the Related Actions. Plaintiffs are

located in Illinois, New York, Iowa, South Dakota, North Dakota, Mississippi, Pennsylvania,

Kansas, Wisconsin, Minnesota, Arkansas, Wyoming, and Idaho. (MDL No. 2993, Dkt. 74 at p. 3-

4), and Defendants are incorporated and/or headquartered in Illinois, Missouri, New York, North

Carolina, Delaware, Iowa, New Jersey, Minnesota, Colorado, Georgia, and Mississippi, (Piper,

Dkt. 58 at ¶22-39). In such situations, the Panel frequently selects a transferee district that is

centrally located and easily accessible for all parties. See, e.g., In re: Samsung Top-Load Washing

Mach. Mktg., Sales Practice & Prods. Liability Litig., 278 F.Supp.3d 1376, 1378 (J.P.M.L. 2017)

(selecting district that was “centrally located relative to the geographically dispersed domestic

defendants”); In re: Stand N’Seal Prods. Liability Litig., 469 F.Supp.2d 1351, 1352 (J.P.M.L.

2007) (selecting district because it was “an easily accessible location [and] two of the five

corporate defendants” were located there); In re: Circular Thermostat Antitrust Litig., 370

F.Supp.2d 1355, 1357 (J.P.M.L. 2005) (selected district because it was “an accessible,

metropolitan location” for geographically diverse parties).

       Here, the Southern District of Illinois is a centrally located choice that, given its proximity

to St. Louis, Missouri, is easily accessible to all Parties. The Panel has acknowledged as much

when assigning other MDLs to that District. See, e.g., In re: Pradaxa Prods. Liability Litig., 883

F.Supp.2d 1355, 1356 (J.P.M.L. 2012) (selecting Southern District of Illinois where “[t]hirteen of

forty related actions…are pending in the district [and its] geographically central location and

accessibility also commend it for this nationwide products liability litigation”); In re: Yasmin &

Yaz Mktg., Sales Practices & Prods. Liability Litig., 655 F.Supp.2d 1343, 1344 (J.P.M.L. 2009)

(“This district also provides a geographically central forum for this nationwide litigation in which

actions are pending in various districts across the country.”); In re: Gen’l Motors Corp. DRX-Cool



                                                 7
            Case MDL No. 2993 Document 89 Filed 03/25/21 Page 8 of 21




Prods. Liability Litig., 293 F.Supp.2d 1381, 1382 (J.P.M.L. 2003) (“This district is centrally

located in relation to the parties, anticipated documents and witnesses . . . Also, three of the eight

presently pending actions are already there.”) The same conclusion is justified here.

       The Responding Plaintiffs argue the District of Minnesota has a superior nexus to the

Related Actions because three Defendants are headquartered there and the “Panel has often looked

to the location of a defendant’s headquarters to determine the proper transferee forum.” (MDL No.

2993, Dkt. 67 at 7-8). That may be true when there is a single defendant, but not when defendants

are found nationwide. The cases cited by the Responding Plaintiffs prove this point, because they

concern MDLs where a lone defendant was involved. See, e.g., In re: Medtronic, Inc., Sprint

Fidelis Leads Prods. Liability Litig., 536 F.Supp.2d 1375, 1376 (J.P.M.L. 2008) (all cases

concerning Sprint Fidelis leads manufactured by Medtronic); In re: St. Jude Med., Inc. Silzone

Heart Valves Prods. Liability Litig., 2001 WL 36292052, at *1 (J.P.M.L. April 18, 2001) (“[a]ll

actions are brought as class actions against the same, sole defendant….”); In re: Delphi Corp.

Securities Derivative & “ERISA” Litig., 403 F.Supp.2d 1358, 1359 (J.P.M.L. 2005) (actions deal

exclusively with Delphi and its officers and directors).

       As noted above, the Related Actions involve Defendants incorporated and/or

headquartered in 11 states—a far cry from the situations presented in Responding Plaintiffs’ cases.

This is not a scenario in which all of the defense evidence is located in a single district. To the

contrary, documents and witnesses for 12 of the 15 Defendants will be found elsewhere, including

in Illinois. With regard to the Canadian Competition Bureau’s investigation, Minnesota’s

proximity to Canada is irrelevant. As first-filed Plaintiff Piper demonstrated with her pre-filing

due diligence, materials related to that investigation may be requested via written inquiries to the

proper authorities. Should meetings or depositions occur, they are far more likely to take place in



                                                  8
            Case MDL No. 2993 Document 89 Filed 03/25/21 Page 9 of 21




Canada than the transferee district. The same is true of requests to and depositions of third parties.

Given these realities, the Panel should not transfer the Related Actions to the District of Minnesota

based on convenience to no more than a handful of Parties.

       C.      The Southern District of Illinois Has the Capacity and Chief Judge
               Rosenstengel Has the Experience to Preside Over the MDL.

       The Southern District of Illinois and Chief Judge Rosenstengel have the experience, skills

and resources required to effectively and efficiently preside over this MDL. The Southern District

of Illinois has successfully resolved multi-district litigation proceedings encompassing thousands

of individual cases. See In re Yasmin, MDL 2100 (S.D. Ill.) (over 11,000 cases); In re Pradaxa

Prod. Liab. Litig., MDL 2385 (S.D. Ill.) (over 2,500 cases). Additionally, all of the crop input

cases filed in the Southern District of Illinois are already pending before Chief Judge Rosenstengel,

whose recent experience is particularly relevant to the issues in this proceeding. See First

Impressions Salon, Inc. v. Nat’l Milk Producers Federation, No. 3:13-cv-00454 (S.D. Ill.)

(antitrust class action settling for $200 million on the eve of trial). Chief Judge Rosenstengel is

also well-versed in handling complex antitrust litigation. See, e.g., Marion HealthCare, LLC v.

Becton Dickinson & Co., No. 3:18-cv-01059 (S.D. Ill.); Butler v. Jimmy John’s Franchise, LLC,

No. 3:18-cv-00133 (S.D. Ill.). Given this experience, there is no dispute that Chief Judge

Rosenstengel is a seasoned and excellent choice to preside over an MDL.

       The Southern District of Illinois also has docket conditions favorable to handling an MDL.

The Panel frequently favors courts and/or judges with few or no pending MDLs. See, e.g., In re:

Regions Bank ATM Fee Notice Litig., 763 F.Supp.2d 1372, 1373 (J.P.M.L. 2011) (selecting district

where judge is not currently presiding over an MDL and has a favorable caseload); In re: Yasmin,

655 F.Supp.2d at 1344 (selecting Southern District of Illinois and an “experienced transferee judge

who is not currently presiding over another multidistrict litigation docket and who has a caseload

                                                  9
           Case MDL No. 2993 Document 89 Filed 03/25/21 Page 10 of 21




favorable to accepting this assignment.”); In re: Corn Derivatives Antitrust Litig., 486 F.Supp.

929, 932 (J.P.M.L. 1980) (selecting district that had fewer MDLs than other proposed districts).

       Neither the Southern District of Illinois nor Chief Judge Rosenstengel currently have

pending MDLs. 7 In contrast, the District of Minnesota has six, two of which are being presided

over by Judge Michael Davis, the judge presently handling the Related Actions, who has also

assumed senior status. 8 These factors also favor selecting the Southern District of Illinois as the

transferee forum. See, In re: Regions Bank ATM Fee Notice Litig., 763 F.Supp.2d at 1373; In re:

Yasmin, 655 F.Supp.2d at 1344.

       The Responding Plaintiffs make much of statistical comparisons between the District of

Minnesota and the Southern District of Illinois. (MDL. No. 2993, Dkt. 67 at 9-10). But those

Plaintiffs fail to mention that the Southern District of Illinois was operating at 50% capacity for

well over a year, with two of its four district judgeships unfilled. 9 Placed in proper context, the

difference in cases per judge between the District of Minnesota and the Southern District of Illinois

makes sense and is likely to drop now that the Southern District of Illinois is fully staffed.

Moreover, the unfilled appointments make it all the more impressive that judges in the Southern

District of Illinois only needed, on average, 3 more months to dispose of civil matters than judges

in the District of Minnesota in 2020. And the overall efficiency of the Southern District of Illinois




7
  See https://www.jpml.uscourts.gov/pending-mdls-O.
8
  See https://www.mnd.uscourts.gov/mdl-cases (showing pending MDLs);
https://www.mnd.uscourts.gov/content/baycol-product-liability-litigation (Judge Davis
presiding);https://www.mnd.uscourts.gov/content/centurylink (Judge Davis presiding).
9
   See https://www.ilsd.uscourts.gov/TheCourts.aspx. Judge David R. Herndon retired on
December 31, 2018, and Judge Michael J. Reagan retired on March 31, 2019. Those positions
remained unfilled until Judge Stephen P. McGlynn and Judge David W. Dugan were appointed on
September 22, 2020 and September 25, 2020, respectively.
                                                 10
            Case MDL No. 2993 Document 89 Filed 03/25/21 Page 11 of 21




is evident in that 11.7% of its civil cases are over three years old versus 18.5% for the District of

Minnesota. 10

       Simply put, the Southern District of Illinois generally and Chief Judge Rosenstengel

particularly are ready and able to handle this MDL effectively and efficiently. With all respect for

Judge Davis and the District of Minnesota, it is the Southern District of Illinois and Chief Judge

Rosenstengel who are best situated to preside over the Related Actions.

III.   THE EASTERN DISTRICT OF MISSOURI IS NOT AN APPROPRIATE
       TRANSFEREE FORUM.

       A.       An Inapplicable Forum Selection Clause Should Not Control Where the
                Related Actions Are Transferred.

        “Contractual forum selection clauses do not limit the Panel’s authority with respect to the

selection of [a] transferee district or, by the same token, our authority to transfer tag-along actions

to an existing MDL.” In re: Park West Galleries, Inc. Mktg. & Sales Practices Litig., 655

F.Supp.2d 1378, 1379 (J.P.M.L. 2009) (internal quotations omitted). The “pendency of Section

1404 motions, alone, is not dispositive, and we look to other circumstances to determine whether

there is a reasonable prospect that the Section 1404 motions will resolve the difficulties posed by

duplicative multidistrict litigation….” In re: Natrol, Inc. Glucosamine/Chondroitin Mktg & Sales

Practices Litig., 26 F.Supp.3d 1392, 1393 (J.P.M.L. 2014). When the timing and outcome of §1404

motions are unknown, as is the case here, that weighs in favor of proceeding with §1407

consolidation and transfer to whatever district the Panel deems appropriate. See In re: Zetia

Antitrust Litig., 325 F.Supp.3d 1369, 1371 (J.P.M.L.2018).




10
  These same considerations plague statistical comparisons between the Eastern District of
Missouri and the Southern District of Illinois as well.
                                                  11
            Case MDL No. 2993 Document 89 Filed 03/25/21 Page 12 of 21




        Acknowledging this precedent, Defendants argue that under §1407 (notwithstanding the

pending §1404 motions) the Panel should transfer the Related Actions in their entirety to the

Eastern District of Missouri. Defendants assert this transfer is proper because that “is the forum

that was contractually selected by the named plaintiffs and the Bayer CropScience Defendants to

litigate this dispute,” and Plaintiffs did not “identify any extraordinary circumstances that would

justify disregarding the parties’ agreed upon forum.” (MDL No. 2993, Dkt. 74 at 12). It is difficult

to envision a more classic case of putting the cart before the horse. Defendants’ argument assumes

the Related Actions triggered the clause. It assumes Plaintiffs needed to file in the Eastern District

of Missouri. It assumes Plaintiffs were required to identify extraordinary circumstances. And it

assumes the Bayer Defendants’ §1404 motions are likely to succeed. None of these assumptions

are accurate.

        The Bayer Defendants’ §1404 motion relies exclusively on a forum-selection clause in a

TSA drafted by Bayer that grants a limited license for farmers to use certain plant genetic material

(“Seed Technology”) developed by Monsanto decades ago, which conveys traits (such as drought

resistance) to certain types of seeds. (MDL No. 2993, Dkt. 74-2). 11 The forum-selection clause

states in relevant part:

        THE PARTIES CONSENT TO THE SOLE AND EXCLUSIVE JURISDICTION AND
        VENUE OF THE U.S. DISTRICT COURT FOR THE EASTERN DISTRICT OF
        MISSOURI, EASTERN DIVISION, AND THE CIRCUIT COURT OF THE COUNTY
        OF ST. LOUIS, MISSOURI (ANY LAWSUIT MUST BE FILED, IF IN FEDERAL
        COURT, IN ST. LOUIS, MO, OR, IF IN STATE COURT, IN ST. LOUIS COUNTY,
        MO), FOR ALL CLAIMS AND DISPUTES ARISING OUT OF OR CONNECTED IN



11
  Defendants attached the Bayer Defendants’ Memorandum in Support of their §1404 Motion to
Transfer as Exhibit 2 to their Response. (MDL No. 2993, Dkt. 74-2). While Plaintiffs normally
would not attach an entire brief as an exhibit, they are doing so here in the interests of
completeness and the Panel’s convenience. As such, Plaintiffs’ Opposition to the Bayer
Defendants’ Motion to Transfer is attached as Exhibit A.
                                                 12
           Case MDL No. 2993 Document 89 Filed 03/25/21 Page 13 of 21




       ANY WAY WITH THIS AGREEMENT AND/OR THE USE OF THE SEED OR
       THE MONSANTO TECHNOLOGIES.
(Id. at 39) (emphasis added). The TSA focuses on the farmer’s rights and responsibilities after

genetically modified seeds are purchased. (Id.) The TSA does not set seed or other crop input

prices. Notably, the Seed Technology at issue in the TSA includes only a fraction of the Bayer-

manufactured seeds involved in these lawsuits, and an even smaller fraction of the crop inputs at

issue in the Related Actions, many of which were manufactured and distributed by entities wholly

unrelated to Bayer.

       The Bayer Defendants’ §1404 motions are not likely to succeed because the TSA’s forum-

selection clause does not apply to Plaintiffs’ claims. Courts interpret forum-selection clauses

pursuant to general contract principles, and a clause “will govern only if it applies to the dispute

at hand.” H-D Michigan, LLC v. Hellenic Duty Free Shops S.A., 694 F.3d 827, 837 (7th Cir. 2012).

Courts are careful not to apply “broadly worded” clauses literally where that interpretation would

carry beyond the parties’ intent. Abbott Laboratories v. Takeda Pharm. Co., 476 F.3d 421, 426

(7th Cir. 2007).

       By its own terms, the forum-selection clause is limited to claims that “aris[e] out of” or are

“connected with” the TSA or the use of Bayer Seed Technology. The terms “arise out of” and

“connected with” have settled meanings. A claim “arises out of” a contract only when it “depend[s]

on the construction of” the contract or the parties’ performance of the contract. Omron Healthcare,

Inc. v. Maclaren Exports Ltd., 28 F.3d 600, 603 (7th Cir. 1994); accord Cape Flattery Ltd. v. Titan

Mar., LLC, 647 F.3d 914, 922 (9th Cir. 2011). Similarly, for a claim to be “connected” to a

contract, it must possess “some direct connection” with that contract, otherwise “the term would

be meaningless.” Doe v. Princess Cruise Lines, Ltd., 657 F.3d 1204, 1219 (11th Cir. 2011).




                                                13
           Case MDL No. 2993 Document 89 Filed 03/25/21 Page 14 of 21




       Given this precedent, there is no reasonable dispute that Plaintiffs’ claims involving other

crop inputs—be they Bayer-manufactured products other than those with Seed Technology or

inputs manufactured and sold by completely different Defendants–fall outside the scope of the

TSA’s forum-selection clause. But even if Plaintiffs exclusively purchased inputs utilizing Seed

Technology, that still would not trigger the clause because Plaintiffs’ lawsuits neither arise out of,

nor are connected with, the TSA in any way. Their claims do not challenge a TSA provision, their

claims do not require interpretation of the TSA, and their claims do not flow from any Parties’

performance of the TSA. Instead, Plaintiffs challenge Defendants’ conspiracy to block electronic

platforms from entering the crop input marketplace. That conspiracy existed and operated entirely

outside the bounds of the TSA. Or, stated differently, Plaintiffs’ claims, injuries and damages

would be exactly the same whether the TSA existed or not. It simply has no bearing on these

proceedings.

       Nor do Plaintiffs’ claims relate to “the use of” Seed Technology. In common parlance,

“use” refers to “action and implementation.” Bailey v. United States, 516 U.S. 137, 145 (1995).

This interpretation is fully consistent with the TSA’s focus on how products containing Seed

Technology are used after they are purchased. Plaintiffs’ claims do not arise out of any “action”

or “implementation” of the Seed Technology. To the contrary, they deal exclusively with conduct

occurring before crop inputs are purchased. Had Bayer wanted this clause to cover “purchases,”

“sales,” or other practices, it should have included that language. See, e.g., Li Gear, Inc. v. Kerr

Mach. Co., 2017 WL 432931, at *1 (N.D. Ill. February 1, 2017) (example of contract expressly

providing that, unlike the forum-selection clauses here, “sales” made pursuant to the contract were

governed by the forum-selection clause). Having failed to do so, Bayer cannot stretch the language

of the forum-selection clause beyond recognition to achieve the same result.



                                                 14
           Case MDL No. 2993 Document 89 Filed 03/25/21 Page 15 of 21




       Defendants’ arguments to the contrary are meritless. For example, Defendants contend

Plaintiffs’ claims implicate the TSA because farmers could only purchase certain inputs if they

signed the Agreement. (MDL No. 2993, Dkt. 74-2 at 3). But a mere but-for relationship between

a contract and a claim does not trigger a contract’s forum-selection clause. See Omron, 28 F.3d at

602 (“But-for causation is an unsatisfactory understanding of language referring to ‘disputes

arising out of’ an agreement.”); Bailey v. ERG Enterprises, LP, 705 F.3d 1311, 1317 (11th Cir.

2013) (“the fact that a dispute could not have arisen but for an agreement does not mean that the

dispute necessarily ‘relates to’ that agreement”). Defendants also assert that Plaintiffs’ lawsuits

challenge the TSA’s requirement that farmers purchase Seed Technology from authorized

retailers. (MDL No. 2993, Dkt. 74-2 at 11-12). But Plaintiffs are challenging Defendants’ unlawful

group boycott of electronic crop input platforms. The “authorized distributor” provision says

nothing about how crop input prices are set, how Bayer selects third-party distributors or what

limitations are put on retailers. And it is obviously silent about how other Defendants engage in

such activities. Plaintiffs’ claims are exactly the same whether that provision exists or not.

       Even assuming, arguendo, Plaintiffs’ claims were subject to the TSA’s forum-selection

clause, transfer would still be inappropriate. Neither Atlantic Marine Const. Co. v. U.S. Dist. Ct.,

571 U.S. 49 (2013), nor subsequent decisions support transfer when, as here, a case involves

several parties and the majority of them are not subject to the forum-selection clause. 12 Here, the



12
  See Fansano v. Guoqing Li, 482 F. Supp. 3d 158, 173-74 (S.D.N.Y. 2020) (Atlantic Marine
“does not protect the legitimate expectations of the parties, [when] only [a few] of the Defendants
can be considered bound”); Eastcott v. McGraw-Hill Glob. Educ. Holdings, LLC, No. CV 16-904,
2016 WL 3959076, at *1 (E.D. Pa. July 22, 2016) (explaining that Atlantic Marine “depend[s]
crucially on the assumption that a valid forum selection clause will cover each individual claim”)
(internal quotations omitted); In re Dozier Fin., Inc., 587 B.R. 637, 650 (Bankr. D.S.C. 2018)
(although Atlantic Marine “pointed out that courts should not unnecessarily disrupt the parties’
settled expectations . . . those expectations have been disrupted here by . . . the filing of this
adversary proceeding involving parties not subject to and claims not covered by” a forum-selection
                                                 15
           Case MDL No. 2993 Document 89 Filed 03/25/21 Page 16 of 21




clause applies to only two of the 15 Defendants in this action, and even with respect to Bayer

covers only a fraction of the manufactured crop inputs at issue. Applying that clause to Plaintiffs’

claims against 13 Defendants who are strangers to the TSA would undermine the central premise

of Atlantic Marine, i.e., holding contracting parties to “their bargain.” Atl. Marine, 571 U.S. at 66

(emphasis added).

       Even if one (incorrectly) assumes the forum-selection clause applies, courts would still

need to consider four factors when deciding whether to enforce the forum-selection clause given

the presence of the non-contracting parties: (1) the forum-selection clause; (2) the private and

public interests relevant to non-contracting parties; (3) threshold issues relating to severance; and

(4) efficiency interests in avoiding duplicative litigation weighed against private and public

interests. Meyer v. Newmary Corp., 2020 WL 3256263, at *7 (N.D. Ind. June 16, 2020). All four

factors weigh against transfer.

       First, even assuming the clause applies, it only covers Bayer and a small subset of Bayer-

manufactured products, and none of the products manufactured by the other 13 Defendants.




clause); Ashley Furniture Indus., Inc. v. Packaging Corp. of Am., 275 F. Supp. 3d 957, 964, 966
(W.D. Wis. 2017) (disregarding forum-selection clause because Atlantic Marine does not
“mandate severance and transfer of a party bearing a forum selection clause in all multiparty
cases”); Eastcott, No. CV 16-904, 2016 WL 3959076, at *1, 4 (denying transfer because forum-
selection clause “would only govern a tiny subset of the claims in this action, which distinguishes
this case from [Atlantic Marine]”); Bronstein v. U.S. Customs & Border Prot., No. 15-CV-02399-
JST, 2016 WL 861102, at *5-6 (N.D. Cal. Mar. 7, 2016) (denying transfer because “it would be
unfair to bind [non-contracting parties] to the contract when they had no knowledge of the
contract’s terms”); Axis Oilfield Rentals, LLC v. Mining, Rock, Excavation & Const., LLC, No.
CIV.A. 15-1627, 2015 WL 5774801, at *6 (E.D. La. Sept. 30, 2015) (denying transfer because
“only a portion of the plaintiff’s claims are subject to a forum selection clause”); Aquila v.
Fleetwood, R.V., Inc., No. 12-CV-3281 LDW GRB, 2014 WL 1379648, at *4 (E.D.N.Y. Mar. 27,
2014) (refusing to dismiss under Atlantic Marine because of the existence of overlapping claims
against multiple defendants); see also In re Ryze Claims Sols., LLC, 968 F.3d 701, 712 (7th Cir.
2020) (explaining that presence of non-contracting parties in suit is extraordinary circumstances
that could preclude transfer under Atlantic Marine).
                                                 16
            Case MDL No. 2993 Document 89 Filed 03/25/21 Page 17 of 21




Second, neither private nor public interests favor transfer because the Southern District of Illinois

is home to the first-filed action, possesses a strong nexus with the Related Actions, is convenient,

and is capable of handling the lawsuits as-filed or as an MDL. Third, no defects in jurisdiction,

venue, or joinder favor transfer. And fourth, there is no dispute that the Related Actions should be

litigated together in the same forum. (See §1, supra). As a result, the Bayer Defendants’ transfer

motion provides no compelling reason why public and private interests are better served by the

Eastern District of Missouri.

       In summary, there is no reason to assume, as Defendants do, that the Bayer Defendants’

§1404 motion to transfer will be granted. In fact, it is highly probable their motion will be denied,

which is why Defendants are trying to short circuit the §1404 process here by seeking transfer

under §1407. Because Plaintiffs’ claims have nothing to do with the TSA, the forum-selection

clause is simply not triggered. And even if it were, the balance of factors considered when multiple

parties are strangers to the clause, as is the case here, weighs against transfer. A nationwide

antitrust class action should not be transferred based on such flimsy foundations.

       B.      None of the Related Actions are Pending in the Eastern District of Missouri.

       Defendants also assert the Related Actions are connected to the Eastern District of Missouri

regardless of the TSA forum-selection clause. But there is not a single Related Action filed there.

The Panel is traditionally reluctant to select a district without a pending action as the transferee

forum. See, e.g., In re: TLI Commc’ns. LLC Patent Litig., 26 F.Supp.3d 1396, 1397 (J.P.M.L.

2014) (declining to transfer cases to defendants’ chosen forum where no actions are pending); In

re: Helicopter Crash in Germany on Sept. 26, 1975, 443 F.Supp. 447, 450 (J.P.M.L. 1978) (noting

the “Panel’s traditional reluctance to select as the transferee forum a district in which no related




                                                 17
            Case MDL No. 2993 Document 89 Filed 03/25/21 Page 18 of 21




action is pending”); In re: Celotex Corp. Technifoam Prods. Liability Litig., 68 F.R.D. 502, 505

(J.P.M.L. 1975) (same).

       The cases cited by Defendants are not on-point here. For example, in In re: Sunstrand Data

Control, Inc. Patent Litigation, the Panel noted that “[n]one of the districts in which actions are

pending offers a strong nexus to the common factual questions in this litigation, and little discovery

on those issues could be expected to occur in any of them.” 443 F.Supp. 1019, 1021 (J.P.M.L.

1978). Similarly, in In re: Swine Flu Immunization Products Liability Litigation, suits were filed

against the United States for improper administration of swine flu vaccinations. 446 F.Supp. 244,

245-246 (J.P.M.L. 1978). The Department of Health, Education and Welfare, which administered

the program, was located in Washington, D.C. Id. at 246-247. Given that all evidence relevant to

defendant’s actions would be found in the District of Columbia, the Panel transferred the cases

there even without a pending action. Id. at 247.

       This is not a situation where the Panel must select a district with no pending action because

no viable alternative exists. Here, for reasons previously provided, the Southern District of Illinois

possesses a strong nexus with this case. Nor is this a situation in which the Related Actions involve

a single defendant who resides in a district without a current claim. Defendants are scattered

throughout the United States, so, for the reasons stated above, the location of a single defendant is

not outcome determinative. Simply put, there is no compelling reason to overlook the Eastern

District of Missouri’s lack of a pending action. That factor weighs against its selection as the

transferee forum.

       C.      The Eastern District of Missouri is Not More Convenient than the Southern
               District of Illinois.

       The courthouse for the Eastern District of Missouri is 3 miles from the courthouse for the

Southern District of Illinois. Basically, the two buildings sit on opposite sides of the Mississippi

                                                   18
           Case MDL No. 2993 Document 89 Filed 03/25/21 Page 19 of 21




River. Thus, to the extent the Eastern District of Missouri is centrally located, accessible, and

convenient for Parties and witnesses, the same must be said for the Southern District of Illinois.

       Defendants allege “several Defendants have significant connections to the Eastern District

of Missouri,” but this contention cannot withstand scrutiny. (MDL No. 2993, Dkt. 74 at 13). While

Bayer CropScience LP is headquartered in that district, the other supposed defense ties are tenuous,

at best. Defendants list a litany of plants, warehouses, and employees located in the Eastern District

of Missouri, but neither their brief nor the declarations submitted in support actually establish a

connection between those facilities and the Related Actions. More to the point, there is no proof

that relevant documents or witnesses are located there. And even if they were, documents are

routinely transferred electronically and witnesses are routinely deposed either remotely or at a

location agreed upon by the parties and witnesses. Without that tie, the presence of buildings and

people within the Eastern District of Missouri is irrelevant.

       In short, the Eastern District of Missouri should not be selected as the transferee district.

Defendants’ argument is based on wishful thinking and speculation, when in reality not a single

action is filed there. Moreover, the Eastern District of Missouri is no more conveniently located

than the Southern District of Illinois. That is the District where the crop input litigation began,

where the most procedurally advanced cases are, where the court has capacity to handle an MDL,

and where Chief Judge Rosenstengel has the experience to preside over it with excellence. As

such, the Southern District of Illinois remains the strongest choice for the crop input MDL.

                                          CONCLUSION

       The Southern District of Illinois should be selected as the transferee forum for this MDL.

It is the district where the crop input antitrust litigation began, it possesses meaningful ties to

parties and proximity to evidence, it is centrally located and easily accessible, and Chief Judge



                                                 19
           Case MDL No. 2993 Document 89 Filed 03/25/21 Page 20 of 21




Rosenstengel has the skills and capacity to preside over the Related Actions. The responding briefs

fail to provide a persuasive reason why the District of Minnesota or the Eastern District of Missouri

is a better choice. Accordingly, the Panel should select the Southern District of Illinois for transfer

and consolidation of the Related Actions, as well as any subsequently filed tag-along lawsuits.



 DATED: March 25, 2021                              /s/ Randall P. Ewing, Jr.
                                                    Stephen M. Tillery (Ill. Bar No. 2834995)
                                                    Jamie Boyer (Ill. Bar No. 6281611)
                                                    Carol O’Keefe (Ill. Bar No. 6335218)
                                                    KOREIN TILLERY, LLC
                                                    505 North 7th Street, Suite 3600
                                                    St. Louis, MO 63101
                                                    Telephone: 314-241-4844
                                                    stillery@koreintillery.com
                                                    jboyer@koreintillery.com
                                                    cokeefe@koreintillery.com

                                                    George A. Zelcs (Ill. Bar No. 3123738)
                                                    John Libra (Ill. Bar No. 6286721)
                                                    Randall P. Ewing, Jr. (Ill. Bar No. 6294238)
                                                    Jonathon Byrer (Ill. Bar No. 6292491)
                                                    Ryan Z. Cortazar (Ill. Bar No. 6323766)
                                                    KOREIN TILLERY, LLC
                                                    205 North Michigan Avenue, Suite 1950
                                                    Chicago, IL 60601
                                                    Telephone: 312-641-9750
                                                    gzelcs@koreintillery.com
                                                    jlibra@koreintillery.com
                                                    rewing@koreintillery.com
                                                    jbyrer@koreintillery.com

                                                    Vincent Briganti
                                                    Christian Levis
                                                    Roland R. St. Louis, III
                                                    LOWEY DANNENBERG P.C.
                                                    44 South Broadway
                                                    White Plains, NY 10601
                                                    Tel.: (914) 997-0500
                                                    vbriganti@lowey.com
                                                    clevis@lowey.com
                                                    rstlouis@lowey.com

                                                  20
Case MDL No. 2993 Document 89 Filed 03/25/21 Page 21 of 21




                             W. Joseph Bruckner (MN No. 0147758)
                             Robert K. Shelquist (MN No. 21310x)
                             Brian D. Clark (MN No. 0390069)
                             Rebecca A. Peterson (MN No. 0392663)
                             Stephanie A. Chen (MN No. 0400032)
                             LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                             100 Washington Ave. South, Suite 2200
                             Minneapolis, MN 55401
                             Telephone: (612) 339-6900
                             wjbruckner@locklaw.com
                             rkshelquist@locklaw.com
                             bdclark@locklaw.com
                             rapeterson@locklaw.com
                             sachen@locklaw.com

                             Linda P. Nussbaum
                             Bart D. Cohen
                             NUSSBAUM LAW GROUP, P.C.
                             1211 Avenue of the Americas, 40th Floor
                             New York, NY 10036
                             Telephone: (917) 438-9102
                             lnussbaum@nussbaumpc.com
                             bcohen@nussbaumpc.com

                             Attorneys for Plaintiffs




                            21
